Exhibit (a)(2) under Form N-1A Exhibit 3(i) under Item 601/Reg. S-K FEDERATED U.S. GOVERNMENT BOND FUND AMENDMENT #6 TO THE RESTATED AND AMENDED DECLARATION OF TRUST Dated May 15, 2000 THIS Restated and Amended Declaration of Trust is amended as follows: Strike the first paragraph of Section 5 - Establishment and Designation of Series or Class of Article III - BENEFICIAL INTEREST, and substitute in its place the following: Section 5.Establishment and Designation of Series or Class. Without limiting the authority of the Trustees set forth in Article XII, Section 8, inter alia, to establish and designate any additional Series or Class or to modify the rights and preferences of any existing Series or Class, the Series shall be, and are established and designated as: Federated U.S. Government Bond Fund Institutional Service Shares The undersigned hereby certify that the above-stated Amendment is a true and correct Amendment to the Declaration of Trust, as adopted by the Board of Trustees at a meeting on the 12th day of November, 2009, to become effective on April 29, 2010. WITNESS the due execution hereof this 12th day of November, 2009. /s/ John F. Donahue /s/ Peter E. Madden John F. Donahue Peter E. Madden /s/ John T. Conroy, Jr. /s/ Charles F. Mansfield, Jr. John T. Conroy, Jr. Charles F. Mansfield, Jr. /s/ Nicholas P. Constantakis /s/ R. James Nicholson Nicholas P. Constantakis R. James Nicholson /s/ John F. Cunningham /s/ Thomas M. O’Neill John F. Cunningham Thomas M. O’Neill /s/J. Christopher Donahue /s/ John S. Walsh J. Christopher Donahue John S. Walsh /s/ Maureen Lally-Green /s/ James F. Will Maureen Lally-Green James F. Will
